Citation Nr: 0304665	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased (compensable) rating for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for a 
cervical spine disorder and an increased rating for 
lumbosacral strain.

This case was previously before the Board in April 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  It is at least as likely as not that the veteran's 
cervical spine disorder did not have its onset in service and 
was not a result of an aggravation by the service-connected 
lumbosacral strain.

3.  It is at least as likely as not that the veteran's lumbar 
spine complaints are attributable wholly to a work related 
low back injury in 1962 and subsequent surgical procedures.


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disorder that 
is related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3,159, 3.303 (2002).

2.  The criteria for an increased rating for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the May 2000 statement of the case and November 2002 
supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
which would substantiate the claims, and the evidence that 
has been considered in connection with the appeal.  Moreover, 
in a letter dated in May 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  The Board finds that the aforementioned documents as 
well as correspondence sent to the veteran dated in August 
and October 2000 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been provided ample opportunity 
to submit such information and evidence.

Factual Background

Service medical records indicated that the veteran suffered 
an injury while lifting a tongue on a water trailer.  He had 
low back pain and his neck was rigid and painful.  The 
medical records do not contain any other complaints or 
findings regarding the veteran's neck.

Service connection for lumbosacral strain was established in 
a December 1957 rating decision based on evidence of a low 
back injury in service and a noncompensable rating was 
assigned based on evidence that demonstrated the level of 
disability.

An September 1980 examination report from J. M. Costenbader, 
M.D., noted  a history of a low back work-related injury in 
1962 affecting L3-L4, that led to difficulties on and off for 
four years.  

The veteran underwent a VA examination in April 1996.  X-rays 
of the cervical spine revealed osteo-arthritic changes at C5-
6.  There was no evidence of acute injury.

Medical records from the VA Medical Center (VAMC) in Tuscan, 
Arizona dated from March 1996 to September 1999 noted 
complaints of right L-4 distribution sciatic pain in February 
1996.  Motor strength in the lower extremities was 5/5.  
There was paraspinal tenderness at the LS junction.  A March 
1996 X-ray study noted degenerative spurring at C5-C6.  Notes 
dated in May and July 1996 indicated that the veteran had 
neck pain that radiated down the right arm to the elbow.  The 
veteran reported a history of a whiplash type injury in 
service when he was suddenly pulled under a truck.  The 
diagnosis was cervical spondylosis.  The opinion was that the 
cervical spondylosis was related to a neck injury incurred in 
service.  With regard to the veteran's back, outpatient and 
progress notes indicated the veteran had chronic low backache 
with lumbar disc disease.  He denied any complaint except the 
chronic low backache with occasion exacerbation.   He took 
various pain medication to ease the pain.  A May 1998 urogram 
IVP nephrotomography revealed degenerative changes along 
lumbar spine.

The veteran underwent a VA examination in April 2002.  The 
history he reported was consistent with what was previously 
reported.  Additional post-service medical history was 
reported that noted his work related back injury in 1962 and 
subsequent back surgeries.  The veteran complained of low 
back, left leg, and neck pain.  He indicated that he had neck 
stiffness since the injury in service.  He reported only 
being able to stand and walk for short periods and distances.  
Weather changes increased his back pain.  It was observed 
that the veteran arose from his chair, got on and off the 
examining table, and turned from side to side with a great 
deal of difficulty.  Straight leg raising was to 15 degrees 
with back pain elicited, bilaterally.  There was no sensory 
or motor deficit of either leg.  He tandem toe and heel 
walked with difficulty.  Extension was to 10 degrees, side 
bending to 5 degrees to each side with back pain elicited.  
Rotation caused back pain, which was to zero degrees.  A 
February 1998 MRI of the lumbar spine showed a right lateral 
disc herniation at L2-3 with nerve root impingement.  There 
were several levels of neuroforaminal narrowing.  X-rays of 
the cervical spine showed degenerative changes.  The 
diagnosis was degenerative intervertebral disc disease at C5-
6 without radiculopathy.  Based on review of the claims file 
and physical examination, the opinion was that it was at 
least as likely as not that the veteran's cervical spine 
condition was age related and did not have its onset in the 
service and was not a result of an aggravation by the 
service-connected lumbosacral strain.  With regard to the 
veteran's back, the opinion was that it was at least as 
likely as not that the veteran's lumbar spine complaints were 
attributable wholly to the 1962 worker's compensation low 
back injury and the subsequent surgical procedures.  The 
examiner indicated that it was reasonable to assume that the 
veteran had completely recovered from the service-connected 
lumbar injury since recurrent back complaints began only 
after the 1962 work related low back injury.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

After review of the record, the Board finds that the 
preponderance of the record does not support the finding that 
the veteran's neck disorder is related to service.  In the 
present case, the veteran suffered an injury in service in 
1956 that produced stiffness and painful motion of the neck.  
There was no apparent treatment, diagnosis, or sequela 
regarding the neck, as there was no further reference to this 
in the service medical records.  In fact, there are no 
medical records to reflect any complaints or treatment of a 
neck disorder until 1996, which was many years after service.  
Moreover, the September 2002 VA examiner opined that the 
veteran's neck condition was not related to service or a 
service-connected disability.  

The Board notes that VA progress notes date 1996 included the 
opinion that the veteran's cervical spine disorder was 
related to the injury he suffered in service.  Although this 
opinion supports the veteran's claim and is in opposition 
with the opinion offered by the September 2002 examiner, the 
Board finds that this opinion has little probative value.  
The examiner who indicated there was a relationship between 
the service injury and the current neck disorder only had the 
veteran's own statements to base his opinion on rather than 
the documented medical history of the injury and neck 
condition.  While the veteran is free to express his view of 
the sequence of events that he believes led to the current 
neck disorder, his statements are not a substitute for 
objective medical evidence.  Without the benefit of the 
reviewing the medical evidence, 1996 examiner did not have a 
complete picture of the veteran's medical history.  However, 
the February 2002 examiner reviewed all of the veteran's 
records prior to offering an opinion; thus, his opinion is of 
greater probative value in assessing this claim.  

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not for 
application and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At present, the veteran's lumbosacral strain has a 
noncompensable (zero percent) rating under diagnostic code 
5295.  Under this code, slight subjective symptoms warrant a 
noncompensable rating.  Characteristic pain on motion 
warrants a 10 percent rating. A 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
loss of unilateral lateral spine motion in a standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

Although the medical evidence did reflect symptomatology 
relative to the veteran's lumbar spine, the September 2002 
examiner opined that these symptoms were not manifestations 
of the service-connected disability, which in his opinion was 
asymptomatic.  Instead, the examiner opined that the 
veteran's symptomatology was wholly related to a postservice 
work related injury and subsequent surgeries.

In view of the going, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
lumbosacral strain.  As a result, the benefit-of-the-doubt 
doctrine is not for application and the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).


ORDER

Service connection for a neck disorder is denied.

An increased (compensable) rating for lumbosacral strain is 
denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

